UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2362


RAY ELBERT PARKER,

                Plaintiff - Appellant,

          v.

HUNTING POINT APARTMENTS, LLC, a/k/a Bridgeyard Apartments,
a Delaware Corporation affiliate of The Laramar Group, doing
business in Virginia as a foreign LLC; HUNTING POINT
APARTMENTS, LLC (ILLINOIS BASED), a Delaware Corporation
affiliate of the Chicago, Illinois bases, The Laramar Group;
JEFF ELOWE, President/CEO, individually and on behalf of the
Laramar Group officials as follows, Keith Harris, Marc
Jason, Tome Klaess, Steve Boyack, Bennett Neuman, Sr., Ben
Slad,   Scott   McMillan;  GINA  MCCARTHY,   the  Honorable,
Administrator, individually and on behalf of Shawn M. Gavin,
Region   3   Administrator  and  all   Region   3  officials
individually,

                Defendants - Appellees,

          and

IRA LUBERT; DEAN ADLER,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00590-CMH-IDD)
                              No. 15-2389


In Re: RAY ELBERT PARKER,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (1:15-cv-00590-CMH-IDD)


Submitted:   March 31, 2016                 Decided:   April 8, 2016


Before KING and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


No. 15-2362 dismissed and remanded; No. 15-2389 petition denied
by unpublished per curiam opinion.


Ray Elbert Parker, Appellant/Petitioner Pro Se.    Eric Lawrence
Klein, Wilson Parker Moore, Harold L. Segall, BEVERIDGE &
DIAMOND, PC, Washington, D.C.; Tasha Victoria Gibbs, Special
Assistant United States Attorney, Melissa Elaine Goforth Koenig,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

       Ray   Elbert    Parker      appeals      the   magistrate          judge’s   order

denying      his    motion    for    sanctions        (No.      15-2362).           Parker

addressed his appeal to the district court for consideration,

but the district court construed Parker’s pleading as a notice

of appeal and transmitted the case to this court.                             Parker also

petitions for a writ of mandamus (No. 15-2389), seeking an order

from    this       court   voiding     his       appeal      in     No.     15-2362      as

unauthorized and involuntary.

       We may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial     Indus.      Loan    Corp.,       337 U.S. 541,       545-46    (1949).

Nondispositive matters may be referred to a magistrate judge

without the parties’ consent.               See Fed. R. Civ. P. 72(a).                 If a

party opposes a magistrate judge’s order on a nondispositive

matter, the party must “file objections to the order within 14

days after being served with a copy.”                     Id.      Where, as here, a

party timely files objections to a nondispositive order, the

district     court    must   review    the      objections        and   set    aside    any

portions of the order that are “clearly erroneous or . . .

contrary to law.”            Id.    Except when a magistrate judge acts

under 28 U.S.C. § 636(c) (2012), this court lacks jurisdiction



                                            3
over any appeals from a magistrate judge’s order.                           See United

States v. Baxter, 19 F.3d 155, 156-57 (4th Cir. 1994).

       The   magistrate      judge’s       order    underlying       this     appeal    is

neither      a   final   order       nor    an     appealable       interlocutory      or

collateral order.         Parker timely filed his appeal of the order

to the district court, which should consider the appeal in the

first instance.

       Accordingly,       we        dismiss       No.     15-2362     for      lack     of

jurisdiction and remand for further proceedings consistent with

this   opinion.       Although        we   grant    leave    to     proceed    in   forma

pauperis, we deny as moot the petition for writ of mandamus (No.

15-2389) and deny Parker’s pending motions.                         We dispense with

oral    argument     because        the    facts    and    legal     contentions       are

adequately       presented     in    the    materials      before    this     court    and

argument would not aid the decisional process.



                                           No. 15-2362 DISMISSED AND REMANDED;
                                                   No. 15-2389 PETITION DENIED




                                              4